Case 1:21-cr-00188-RDM Document 47-1 Filed 09/13/21 Page 1of1

U.S. Department of Justice

Federal Bureau of Prisons

 

 

April 2, 2021

MEMORANDUM FOR ALL STAFF

  

FROM: Captain

SUBJECT: Modification COVID Legal Visitation Action Plan

This memorandum is to update and revise the COVID Plan of Action
for Legal Visitation for inmates. These following procedures
will not negate the current Inmate Visitation Supplement and
policy. The purpose is to provide additional, temporary COVID-
19 procedures to enhance social distancing and sanitation with
the implementation of Legal visitation.

Visitation Times and Schedules

e Legal visitation will be scheduled 7:00 a.m. to 2:00 p.m.
Legal visits will continue to be scheduled through the
Legal Liaison Monday through Friday. There are currently
only 6 Legal Rooms available.

e Sanitization of Visiting Room, Front Lobby and Sallyports
performed from 2:30 p.m. to 3:30 p.m. Orderlies will be
returned to the assigned unit prior to 4:00 pm count.

e Inmates in quarantine or isolation status will not be

allowed to participate in visitation.

Processing Visitors

e All visitors must be screened and temperature checked upon
entry. Visitors with symptoms or with a temperature above
100.04 will not be allowed to visit.

e Inmates and visitors will be required to wear face
coverings at all times except during identification
purposes. (Improper coverings such as bandanas will not be
permitted). Inmates and visitors will be required to
perform hand hygiene just before and after the visits.
